DETAILED ACTION
This action is responsive to the amendment filed 1/8/22.
Claims 1-2, 4-5, 8, 10, 14, 18-20, 22-29 are rejected.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 8, 10, 14, 18-19, 22-24, 27-29 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Baker et al. (US 6228082, “Baker”).
Regarding claim 1, Baker teaches a method for treating blood vessels in skin (Abstract, ‘Systems and methods are provided for treating a discolored blood vessel in tissue under the surface of the skin’) comprising: inserting at least two electrodes in skin and positioned about the blood vessel to be treated (Abstract, ‘In the latter embodiment, 
Regarding claim 18, Baker, as modified, teaches an apparatus for treating a blood vessel in skin (Abstract, ‘Systems and methods are provided for treating a discolored blood vessel in tissue under the surface of the skin’), comprising: at least two electrodes configured to be inserted in skin and positioned about the blood vessel to be treated (Abstract, ‘In the latter embodiment, the percutaneous penetration may be formed by advancing one or more needle electrodes through the outer surface of the skin to the target region of the vessel.’; col. 3, lines 14-18, ‘In the latter embodiment, the return electrode may be located on the insulated needle (e.g., as a second exposed portion spaced and electrically isolated from the active exposed portion), or it may be part of a separate instrument.’);  and an electrical signal generator electrically coupled to the at least two electrodes (Col. 22, lines 16-19, ‘As shown in FIG. 26, system 700 comprises an electrosurgical assembly 702 connected to a power supply 703 for providing high frequency voltage to a target region of a blood vessel.’), and configured 
Regarding claim 24, Baker, as modified, further teaches an apparatus for treating a blood vessel in skin (Abstract, ‘Systems and methods are provided for treating a discolored blood vessel in tissue under the surface of the skin’), comprising: at least two electrodes configured to be inserted in skin and positioned about the blood vessel to be 
Regarding claim 2, Baker, as modified, further teaches wherein the electrical signal generator applies a high frequency pulsed AC polarity signal across the at least two electrodes (Col. 11, line 66- col.12, line 9,  ‘the voltage is usually delivered in a series of voltage pulses or alternating current of time varying voltage amplitude […] In addition, the duty cycle (i.e., cumulative time in any one-second interval that energy is applied) is on the order of about 50% for the present invention’; col. 9, lines 26-36, ‘The application of high frequency voltage between the return electrode and the electrode array results in the generation of high electric field intensities at the distal tips of the electrode terminals with conduction of high frequency current from each individual electrode terminal to the return electrode.’).
Regarding claim 5, Baker, as modified, further teaches applying a pulsed AC signal across the at least two electrodes to thermally damage one of along and the outer layer of the blood vessel to be treated (Col. 2, lines 60-65, ‘High frequency voltage is then applied between the needle electrode and a return electrode to effect coagulation and/or necrosis of the blood vessel.’).
Regarding claim 8, Baker, as modified, further teaches wherein the application of pulsed AC signal between the at least two electrodes is designed to affect at least one of melasma, dermal melasma, hyperpigmentation, hypopigmentation, rosacea, flushing, erythema, or telangiectasia lesions in the skin about the blood vessel to be treated (Col. 1, lines 48-53, ‘surgical devices and methods which employ high frequency electrical energy to treat vascular disorders, such as, cutaneous vascular lesions, port wine stains, face veins, telangiectasis, spider veins, birth marks and the like’).
Regarding claim 10, Baker, as modified, further teaches applying the pulsed AC signal across the at least two electrodes to thermally damage an outer layer of blood vessel to be treated (Col. 2, lines 60-65, ‘High frequency voltage is then applied between the needle electrode and a return electrode to effect coagulation and/or necrosis of the blood vessel.’).
Regarding claim 14, Baker, as modified, further teaches wherein the  high frequency pulsed AC polarity signal has a frequency from 0.1 MHz to 100 MHz (Col. 11, line 66-col. 12, line 9, ‘The voltage applied between the return electrode and the electrode array will be at high or radio frequency, typically between about 5 kHz and 20 MHz’).
Regarding claim 19, Baker, as modified, further teaches wherein the electrical signal generator is configured to apply a high frequency pulsed AC polarity  signal of alternating current polarity  across the at least two electrodes (Col. 11, line 66- col.12, line 9,  ‘the voltage is usually delivered in a series of voltage pulses or alternating current of time varying voltage amplitude […] In addition, the duty cycle (i.e., cumulative time in any one-second interval that energy is applied) is on the order of about 50% for 
Regarding claim 22, Baker, as modified, further teaches wherein the electrical signal generator is configured to apply a pulsed AC polarity signal across the at least two electrodes to form a bipolar configuration (Col. 3, lines 28-30, ‘The bipolar modality of the present invention confines the electric currents to the target region, minimizing thermal injury to surrounding skin tissue.’).
Regarding claim 23, Baker, as modified, further teaches wherein the electrical signal generator is configured to apply a high frequency pulsed AC polarity signal across the at least two electrodes (Col. 11, line 66- col.12, line 9, ‘the voltage is usually delivered in a series of voltage pulses or alternating current of time varying voltage amplitude […] In addition, the duty cycle (i.e., cumulative time in any one-second interval that energy is applied) is on the order of about 50% for the present invention’; col. 9, lines 26-36, ‘The application of high frequency voltage between the return electrode and the electrode array results in the generation of high electric field intensities at the distal tips of the electrode terminals with conduction of high frequency current from each individual electrode terminal to the return electrode.’) to thermally damage an outer layer of the blood vessel to be treated (Col. 2, lines 60-65, ‘High frequency voltage is then applied between the needle electrode and a return electrode to effect coagulation and/or necrosis of the blood vessel.’).
Regarding claim 27, Baker, as modified, further teaches wherein the electrical signal generator is configured to apply the signal across the at least two electrodes to thermally damage one of along and an outer layer of the blood vessel to be treated (Col. 2, lines 60-65, ‘High frequency voltage is then applied between the needle electrode and a return electrode to effect coagulation and/or necrosis of the blood vessel.’).
Regarding claim 28, Baker, as modified, further teaches wherein  the at least two electrodes form a bipolar configuration (Col. 3, lines 28-30, ‘The bipolar modality of the present invention confines the electric currents to the target region, minimizing thermal injury to surrounding skin tissue.’).
Regarding claim 29, Baker, as modified, further teaches wherein the electrical signal generator is configured to apply a high frequency, electromagnetic signal of alternating current polarity between the at least two electrodes (col. 9, lines 26-36, ‘The application of high frequency voltage between the return electrode and the electrode array results in the generation of high electric field intensities at the distal tips of the electrode terminals with conduction of high frequency current from each individual electrode terminal to the return electrode.’) to thermally damage an outer layer of the blood vessel to be treated (Col. 2, lines 60-65, ‘High frequency voltage is then applied between the needle electrode and a return electrode to effect coagulation and/or necrosis of the blood vessel.’).
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 4, 20 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 6228082, “Baker”) in view of Na et al. (US 20110172745, “Na”).
Regarding claim 4, Baker, as modified, further teaches applying a pulsed AC signal having a voltage level between 20 Vrms and 250 Vrms  (Col. 11, 19-35, ‘The RMS (root mean square) voltage applied will usually be in the range from about 5 volts to 1000 volts, preferably being in the range from about 10 volts to 500 volts depending […]’). 
While, Baker teaches using PWM techniques for adjusting the power delivered to the target tissue to a duty of 50% (Col. 12, lines, 5-9, ‘In addition, the duty cycle (i.e., cumulative time in any one-second interval that energy is applied) is on the order of about 50% for the present invention’), Baker fails to explicitly teach that the pulse width of the pulse width modulation is between 10msec to 300msec.
The examiner maintains, however, that it would have been obvious to one of ordinary skill in the art at the time that the invention was made to adjust the pulse width of the PWM applied to the treatment voltage, as needed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 20, Baker, as modified, further teaches wherein the electrical signal generator is configured to apply a pulsed AC polarity signal across the at least two electrodes (col. 9, lines 26-36, ‘The application of high frequency voltage between 
Regarding claim 25, Baker, as modified, further teaches wherein the electrical signal generator is configured to apply signal across the at least two electrodes for 10msec to 300msec (Baker has previously been modified to optimize the pulse width of the PWM to 10msec-300msec’).
Regarding claim 26, Baker, as modified, further teaches wherein the electrical signal generator is configured to apply the signal across the at least two electrodes for 10msec to 300msec followed by at least one delay time (Baker has previously been modified to optimize the pulse width of the PWM to 10msec-300msec, further since Baker already teaches a duty cycle of 50%, it follows that the delay time would equal to the active time for each pulse cycle; Col. 12, lines, 5-9, ‘In addition, the duty cycle (i.e., cumulative time in any one-second interval that energy is applied) is on the order of about 50% for the present invention’).
Response to Arguments
Applicant’s Remarks, dated 1/8/22 do not provide any arguments related to why the current amendment overcomes the applied references. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM JOSEPH. AVIGAN

Art Unit 3739


/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794